OEDEE'
PEE CUEIAM:
This Court is in receipt of a document described as a letter from Wayne J. Brewer, which is addressed to the Nearest Federal Judge, Montana Supreme Court and Montana District Court, and complains of certain actions by public officials in a civil matter.
As far as can be ascertained this matter has not been before a trial court of the state. This Court is an appellate court and only in specific instanses does it handle matters on an original basis and this does not appear to be covered by any such specified instance.
Then, too, it cannot be ascertained from the so-callen letter which court is expected to be applied to, certainly not this Court, and we therefore d.eny any relief.